

Exhibit 10.5
CINTAS CORPORATION
MANAGEMENT INCENTIVE PLAN


SECTION 1.OBJECTIVE: The purpose of the Plan is to (i) attract, retain and
motivate employees by providing incentives to key employees dependent upon the
financial success of Cintas Corporation (the “Company”); and (ii) make the
Company’s compensation program competitive with those of other major employers.
The Company intends that certain compensation payable under the Plan will
constitute “qualified performance-based compensation” under Section 162(m) of
the Code. The Plan shall be administratively interpreted and construed in a
manner consistent with such intent.
SECTION 2.    PHILOSOPHY: Management and the Board of Directors believe the Plan
should encourage the attraction and retention of key employees, and promote the
achievement of financial and strategic objectives that support the profitability
and long-term growth of the Company. The Plan promotes the focus of its
participants on the achievement of pre-established financial and strategic
objectives, approved annually by the Compensation Committee of the Board of
Directors.
SECTION 3.    DEFINITIONS: As used in this Plan, unless the context otherwise
required, each of the following terms shall have the meaning set forth below.
a)
“Award” shall mean, for any Plan Year, a payment made to a Participants under
the terms of this Plan.

b)
“Board of Directors” or “Board” shall mean the Board of Directors of the
Company.

c)
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

d)
“Committee” shall mean the Compensation Committee or such other Committee of the
Board of Directors, which shall consist solely of two or more “outside
directors” within the meaning of Section 162(m) of the Code.

e)
“Company” shall mean Cintas Corporation, a Washington corporation and its
successors.

f)
“Covered Employee” shall mean a Participant who is, or is determined by the
Committee to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision).

g)
“Eligible Employee” shall mean all officers and other key employees of the
Company and any of its Subsidiaries.

h)
“Maximum Amount” shall mean $5,000,000 for any Participant.

i)
“Participant” shall mean an Eligible Employee selected to participate in the
Plan pursuant to Section 5.

j)
“Performance Objectives” shall mean the measurable performance objective or
objectives established pursuant to this Plan for Participants pursuant to
Section 6, Performance Objectives may be described




1





--------------------------------------------------------------------------------



in terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or of the Subsidiary, division,
department, region or function within the Company or Subsidiary in which the
Participant is employed. The Performance Objectives may be relative to the
performance of one or more other companies or subsidiaries, divisions,
departments, regions or functions within such other companies, and may be made
relative to an index of one or more of the performance criteria themselves.
Awards (or a portion of an Award) may be granted subject to Performance
Objectives that are either Qualified Performance-Based Awards or are not
Qualified Performance-Based Awards. The Performance Objectives applicable to any
Qualified Performance-Based Awards shall be based on one or more, or a
combination, of the following criteria:
i.
Profits (e.g., operating profit or income, EBIT, EBT, net income, earnings per
share, residual or economic earnings, economic value added);

ii.
Cash Flow (e.g., EBITDA, operating cash flow, total cash flow, free cash flow,
residual cash flow or cash flow return on investment);

iii.
Returns (e.g., EPS, profits or cash flow returns on: assets, invested capital,
net capital employed, or equity);

iv.
Working Capital (e.g., working capital divided by sales, days’ sales
outstanding, days’ sales inventory, and days’ sales in payables, or any
combination thereof);

v.
Profit Margins (e.g., operating profit or gross profit divided by revenues or
value added revenues);

vi.
Liquidity Measures (e.g., debt-to-debt-plus-equity, debt-to-capital,
debt-to-EBITDA, total debt ratio, EBITDA multiple);

vii.
Sales, Value Added Sales, Sales Growth, Cost Initiative and Stock Price Metrics
(e.g., revenues, revenue growth, new product sales growth, value added sales,
growth in value added sales, stock price appreciation, total return to
shareholders, sales and administrative costs divided by sales, sales per
employee, cost targets, expense or debt reduction levels); and

viii.
Strategic Initiative Key Deliverable Metrics (e.g., product development, safety
performance, strategic partnering, research and development, market penetration,
geographic business expansion goals, cost targets, customer satisfaction, human
resources, employee satisfaction, management of employment practices and
employee benefits, supervision of litigation and information technology,
increase in yield and productivity and goals relating to acquisitions or
divestitures of subsidiaries, affiliates and joint ventures).

With respect to Qualified Performance-Based Awards, each such Performance
Measure shall define in an objective manner the extent to which the Performance
Objective for a Plan Year has been achieved. With respect to Qualified
Performance-Based Awards, the Committee may provide that any Performance
Objective may include or exclude objectively determinable adjustments. With
respect to Qualified Performance-Based Awards, to the extent such adjustments
apply to a Performance Objective, they shall be prescribed in a form and at a
time that meets the requirements of Section 162(m) of the Code.



2





--------------------------------------------------------------------------------



If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the Performance
Objectives unsuitable, the Committee may in its discretion modify such
Performance Objectives or any related minimum acceptable level of achievement,
in whole or in part, as the Committee deems appropriate and equitable, except in
the case of a Qualified Performance-Based Award (other than in connection with a
change in control) where such action would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code.
k)
“Plan” shall mean the Cintas Corporation Management Incentive Plan, as amended
and restated from time to time.

l)
“Plan Year” shall mean a fiscal year or such shorter period as determined by the
Committee in its sole discretion.

m)
“Qualified Performance-Based Award” shall mean any Award (or a portion of an
Award) to a Covered Employee that is intended to satisfy the requirements for
“qualified performance-based compensation” under Section 162(m) of the Code.

n)
“Subsidiary” means a corporation, partnership, joint venture, unincorporated
association or other entity in which the Company has a direct or indirect
ownership or other equity interest.

SECTION 4.    ADMINISTRATION: The Plan shall be administered by the Committee,
which shall have full power and authority to construe, interpret and administer
the Plan and shall have the exclusive right to establish and administer
Qualified Performance-Based Awards. In the case of Awards that are not Qualified
Performance-Based Awards, the Committee may delegate to an appropriate officer,
officers or person part or all of its authority to establish and administer such
Awards, subject to such rules and conditions as may be established by such
officer, officers or person.
SECTION 5.    ELIGIBILITY: The Committee (or its designee pursuant to Section 4)
shall designate which Eligible Employees will be Participants in the Plan for a
particular Plan Year and shall take into account such factors as it deems
relevant in connection with accomplishing the purposes of the Plan.
SECTION 6.    AWARDS:
a)
The Committee (or its designee pursuant to Section 4) may make Awards to
Participants with respect to each Plan Year, subject to the terms and conditions
set forth in the Plan. Awards may be either Qualified Performance-Based Awards
or Awards which are not Qualified Performance-Based Awards.

b)
With respect to Qualified Performance-Based Awards, the Committee shall
determine for each such Plan Year the following (within 90 days after the
commencement of each Plan Year, or such other date as required by Section 162(m)
of the Code and the regulations promulgated thereunder).

i.
The Award applicable to each Participant for the Plan Year based on one or more
Performance Objectives; and

ii.
The payout detailing the total amount which may be available for payout to each
Participant based upon the relative level of attainment of the Performance
Objective or Performance Objectives.




3





--------------------------------------------------------------------------------



c)
With respect to Qualified Performance-Based Awards, upon completion of a Plan
Year, the Committee shall:

i.
Certify, in writing, prior to payment of any Award, whether and to what extent
the Performance Objective or Performance Objectives for the Plan Year were
satisfied, and the amount available for each Participant’s Award pursuant to the
payout schedule established in Section 6(b)(ii);

ii.
Authorize payment subject to Section 7 of such amounts determined under Section
6(c)(i).

d)
With respect to Qualified Performance-Based Awards, the Committee may not modify
any terms of Awards established pursuant to this section, except to the extent
that after such modification, the Award would continue to constitute qualified
“performance-based compensation” for purposes of Section 162(m) of the Code.

e)
The Committee retains the discretion to reduce the amount of any Award that
would be otherwise payable to a Participant (including a reduction in such
amount to zero).

f)
Notwithstanding any other provision of this Plan, in no event shall the Award
earned by any Participant for a Plan Year exceed the Maximum Amount.

SECTION 7.    PAYMENT OF AWARDS: Awards under this Plan shall be made in a lump
sum payment in cash on or before August 15 of the year following the end of the
Plan Year to which the payment applies. Payment may be made to a deferred plan
established by the Company for such purposes. The Company shall deduct from any
payment such amounts as may be required to be withheld under any federal, state,
or local tax laws.
SECTION 8.    RECOUPMENT OF AWARDS: Awards under the Plan shall be subject to
any clawback policy as in effect from time to time.
SECTION 9.    NO CONTRACT: This Plan is not and shall not be construed as an
employment contract or as a promise or contract to pay Awards to Participants or
their beneficiaries.
SECTION 10.    NONASSIGNABILITY: No participant or beneficiary may sell, assign,
transfer, discount or pledge as collateral for a loan, or otherwise anticipate
any right to payment under this Plan.
SECTION 11.    TERMINATION AND AMENDMENT: Subject to Section 6(d) of the Plan
and the approval of the Board, where required, the Committee may at any time and
from time to time alter, amend, suspend, or terminate the Plan in whole or in
part; provided, however, that no amendment which requires shareholder approval
in order for the Plan to continue to comply with Section 162(m) of the Code
shall be effective unless such amendment is approved by the shareholders of the
Company. Notwithstanding the foregoing but subject to Section 13 of this Plan,
no termination or amendment of the Plan may, without the consent of the
Participant to whom an Award has been determined for a completed Plan Year but
not yet paid, adversely affect the rights of such Participant in such Award.
SECTION 12.    INTERPRETATION: It is the intent of the Company that Qualified
Performance-Based Awards made to Participants shall constitute “qualified
performance-based compensation” satisfying the requirements of Section 162(m) of
the Code. Accordingly, with respect to Qualified Performance-Based Awards, the
provisions of the Plan shall be interpreted in a manner consistent with Section
162(m) of the Code. With respect to a Qualified Performance-Based Award, if any
other provision of the Plan or Award is intended to but does not comply or is
inconsistent with the



4





--------------------------------------------------------------------------------



requirements of Section 162(m) of the Code, such provision shall be construed or
deemed amended to the extent necessary to conform to and comply with such
requirements.
SECTION 13.    APPLICATION OF SECTION 409A OF THE CODE: To the extent
applicable, it is intended that this Plan and its administration comply with the
provisions of section 409A of the Code. To the extent that Section 409A applies
to Awards, payments are intended to qualify as short-term deferrals under the
regulations adopted under Section 409A. Accordingly, the Plan will be
interpreted, applied and, to the minimum extent necessary to comply with Section
409A of the Code, amended, so that the Plan does not fail to meet, and is
operated in accordance with, the requirements of Section 409A of the Code and
the intended benefits of the Plan are preserved. Reference to Section 409A of
the code will also include any proposed, temporary or final regulations, or any
other guidance, promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.
SECTION 14.    UNFUNDED STATUS: Awards shall be made from the general funds of
the Company, and no special or separate fund shall be established or other
segregation of assets made to assure payment. No participant or other person
shall have under any circumstances any interest in any particular property or
assets of the Company.
SECTION 15.    SEVERABILITY: If any provision of the Plan or any Award is,
becomes, or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the purpose
of intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction or Award, and the remainder of the Plan or such Award shall remain
in full force and effect.
SECTION 16.    INDEMNIFICATION: In addition to such other rights of
indemnification as members of the Board or the Committee or officers or
employees of the Company or a Subsidiary to whom authority to act for the Board
or Committee is delegated may have, such individuals shall be indemnified by the
Company to the maximum extent permitted by law and the Company’s code of
regulations, in connection with the defense of any action, suit, or proceeding,
or in connection with any appeal thereof, to which any such individual may be a
party by reason of any action taken or failure to act under or in connection
with the Plan or any right granted hereunder.
SECTION 17.    HEADINGS: Headings are given to the Sections of the Plan solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of the Plan
or any provisions thereof.
SECTION 18.    APPLICABLE LAW: This plan shall be governed by and construed in
accordance with the laws of the State of Ohio, without regard to its principles
of conflict of laws.
SECTION 19.    EFFECTIVE DATE: This Plan will become effective June 1, 2013,
provided its prior approval and adoption by the Board and prior approval of the
Plan by the shareholders of the Company.



5



